



Exhibit 10.3




    




2018 LONG TERM INCENTIVE PROGRAM
AWARD AGREEMENT


pursuant to the
OWENS CORNING
2016 STOCK PLAN


RESTRICTED STOCK AWARD


OWENS CORNING, a Delaware corporation, has granted to [Participant Name] (the
“Holder”), as of [Grant Date] ( the “Grant Date”), pursuant to the provisions of
the Owens Corning 2016 Stock Plan (the “Plan”), a Restricted Stock award (the
“Award”) of [Number of Shares Granted] shares of Common Stock (“Stock”), upon
and subject to the restrictions, terms and conditions set forth below and in the
Plan. References to employment by the Company shall also mean employment by a
Subsidiary or Company affiliate. Capitalized terms not defined herein shall have
the meanings specified in the Plan.
1.
    Rights as a Stockholder.

The Holder shall have the right to vote the Stock subject to the Award and to
accrue cash dividends and other distributions thereon unless and until such
Stock is forfeited pursuant to this Agreement; provided, however, that during
the Restriction Period, cash dividends or other distributions with respect to
the Stock (including, without limitation, a Common Stock dividend or a Common
Stock split) shall be delivered to the Company and shall be payable only upon
vesting of the Stock with respect to which such cash dividends or other
distributions were made. Any right to receive cash dividends or other
distributions with respect to the Stock which are accrued and credited pursuant
to the preceding sentence shall be subject to the same restrictions and vesting
period as the Stock with respect to which such cash dividend or other
distribution was made.
2.
    Custody and Delivery of Certificates Representing Stock.

The Holder shall execute and return this Agreement. As soon as practicable after
the Holder has executed this Agreement and any stock power or powers as required
by the Company and returned the same to the Company, the Company shall cause to
be issued in the Holder’s name a stock certificate or certificates representing
the total Stock subject to the Award. The Company shall hold the certificate or
certificates representing the Stock subject to the Award until such Award shall
have vested, in whole or in part, pursuant to this Agreement, and the Company
shall as soon thereafter as practicable, subject to the terms, conditions and
limitations of this Agreement, deliver the certificate or certificates for the
vested Stock to the Holder and destroy any stock power or powers relating to the
vested Stock. The Company may require the execution and delivery to the Company
of one or more irrevocable stock powers to facilitate the transfer to the
Company (or its assignee or nominee) of all or a portion of the Stock subject to
the Award if Stock is forfeited pursuant to the vesting and forfeiture
provisions of this Agreement or if required under applicable laws or regulations
relating to any Common Stock that is the subject of this Award.
3.
    Restriction Period and Vesting.

(a) The Award shall vest and the restrictions shall lapse as follows: (i) 25% of
the Award shall vest and restrictions shall lapse on each anniversary of the
grant date (the “Vesting Dates”) until the award is fully vested, or (ii)
earlier pursuant to this Agreement or in accordance with Section 6.8 of the Plan
(the “Restriction Period”). As used herein, the term “vest” shall mean no longer
subject to a substantial risk of forfeiture.
(b) If, prior to the end of the Restriction Period, the Holder’s employment with
the Company terminates by reason of death or Disability, the portion of the
Award that is then unvested shall vest in full, and restrictions shall lapse, as
of the date of such termination.





--------------------------------------------------------------------------------





(c) If, prior to the end of the Restriction Period, the Holder’s employment with
the Company terminates for any reason other than death or Disability, the
portion of the Award which is not vested as of the effective date of the
Holder’s termination of employment shall be forfeited by the Holder and such
portion shall be cancelled by the Company.
(d) In the event of a Change in Control, as defined in the Plan, the Award shall
immediately vest in full and the restrictions shall lapse as provided in Section
6.8 of the Plan.
4.     Withholding Taxes.
(a)    As a condition precedent to the delivery to the Holder of any shares of
Stock upon the lapse of the Restriction Period, the Holder agrees that all
income or other withholding taxes required under all applicable federal, state,
local or other laws or regulations (the “Required Tax Payments”) with respect to
such Stock shall be satisfied by the Company withholding from the Stock
otherwise to be delivered to the Holder pursuant to the Award having a Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments.
No certificate representing Stock shall be delivered to the Holder until the
Required Tax Payments have been satisfied in full.
5.     Additional Terms and Conditions of Award.


5.1        Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Holder shall accept this Agreement by executing it in an
enforceable manner, including through an electronic acceptance, in such form as
is determined to be acceptable within the discretion of the Committee.


5.2        Agreement Not To Compete and Not To Solicit.


(a)    In exchange for the consideration provided by the Company in this
Agreement, Holder agrees that, during the Covenant Period, Holder shall not,
without the prior written consent of the Company: i) become directly or
indirectly engaged or involved, as an owner, principal, employee, officer,
director, manager, independent contractor, consultant, representative, seller,
distributor, agent, advisor, , lender or in any other capacity, with or for any
Competitor of the Company or any Subsidiary; ii) participate in the research or
development, manufacture, and/or any business, fabrication, marketing, sale or
distribution of any products or services that are competitive with or similar to
any products or services then being developed, manufactured, fabricated,
marketed, sold or distributed by the Company or any Subsidiary; iii) directly or
indirectly, on behalf of Holder or any other person or entity, offer, market,
sell or distribute, or participate in offering, marketing, selling or
distributing any products or services that are competitive with or similar to
any products or services then offered , marketed, sold or distributed by the
Company or any Subsidiary to any customer of the Company or any Subsidiary, or
to Holder’s knowledge, potential customer of the Company or any Subsidiary; or
iv) directly or indirectly engage, or attempt to engage, on behalf of any
Competitor of the Company or any Subsidiary, any employee, independent
contractor, consultant, sales representative, vendor, supplier, distributor,
independent contractor, agent or other business relationship of the Company or
any Subsidiary, or engage in any other action that would reasonably be expected
to terminate or negatively impact any such business relationship of the Company
or any Subsidiary; provided, however, that Holder’s direct or indirect ownership
of less than 1% of the outstanding capital stock of a company whose capital
stock is listed on a national securities exchange or regularly traded in an
over-the-counter market, shall not be deemed to be a violation of this
Agreement. Notwithstanding any provision of the Plan or of this Agreement to the
contrary, any violation of this section by Holder shall result in the immediate
forfeiture and cancellation of the portion of the Award which is not vested as
of such date.


(b)    If any covenant or other term in this Agreement (including without
limitation any covenant in Section 5.2 hereof) is determined by a court of
competent jurisdiction to be wholly or partially unenforceable , Holder agrees
that: i) this Agreement or any portion hereof may be reformed so that such
covenant or other term is enforceable to the maximum extent permitted by law;
ii) such determination shall not be a bar to or in any way diminish the
Company’s right to enforce any such covenant or other term in any other
jurisdiction; and iii) the unaffected provisions of this Agreement shall be
unimpaired and shall remain in full force and effect. Without limiting the
generality of the foregoing, if any covenant in this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable by reason of
its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extend in all other respect as to which it may be
enforceable, all as determined by such court.





--------------------------------------------------------------------------------





(c)    Holder agrees that money damages would not be a sufficient remedy for any
breach of this Section 5.2 by Holder and that, in addition to all other remedies
which may be available to the Company, the Company shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach. Holder further agrees to waive any requirement for the securing or
posting of any bond in connection with any such remedy.
(d)    Holder agrees and acknowledges that (i) the services rendered by Holder
to the Company are special and of great value to the Company, (ii) the market
for the Company’s products and services is worldwide and the Company regularly
transacts business on a worldwide basis, (iii) the covenants contained in this
Section 5.2 are reasonable and necessary for the protection of the Company’s
legitimate business interests, (iv) the grant of the Award to Holder is good and
sufficient consideration for such covenants, and (v) Holder’s compliance with
such covenants will not preclude or unreasonably restrict Holder from engaging
in other activities for the purpose of earning a livelihood.


(e)     As used herein, i) the term “Competitor” means any person, or entity
that A) is engaged in, or that has plans to become engaged in the research,
development, manufacture, fabrication, marketing, sale or distribution of
products or services that are the same as, or serve a substantially similar
purpose or function as any products or services that were researched, developed,
manufactured, fabricated, marketed, sold, or distributed by any business unit of
the Company or any Subsidiary for which Holder performed any work or services at
any time during the last twenty-four (24) months during which Holder was
employed by Company or any Subsidiary and B) directly or indirectly conducts any
business operations anywhere within North America or anywhere else in the world
where Holder has engaged in business activities on behalf of the Company or any
Subsidiary: and ii) the term “Covenant Period” means the period ending on the
second anniversary of the date Holder’s termination of employment with the
Company or any Subsidiary, regardless of the circumstances relating to such
termination of employment (e.g., resignation, retirement, disability,
termination by the Company for cause, or termination by the Company without
cause).


5.3    Nontransferability of Award. During the Restriction Period, the Stock
subject to the Award and not then vested may not be transferred by the Holder
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing, during the Restriction Period, the Stock subject to
the Award and not then vested may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to sell, transfer, assign, pledge, hypothecate or encumber, or
otherwise dispose of such Stock, the Award shall immediately become null and
void.
5.4    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, or any other corporate transaction or event having an effect similar
to any of the foregoing, the number and class of securities subject to the Award
and the other terms of the Award shall be appropriately adjusted by the
Committee. If any adjustment would result in a fractional security being subject
to the Award, the Company shall pay the Holder in connection with the vesting,
if any, of such fractional security an amount in cash determined by multiplying
such fraction (rounded to the nearest hundredth) by the Fair Market Value on the
Vesting Date. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.
5.5    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Stock subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
Stock hereunder, the Stock subject to the Award shall not vest or be delivered,
in whole or in part, unless such listing, registration, qualification, consent
or approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval. Further, Holder agrees that to the extent issuance of Stock in the
Holder’s jurisdiction is impossible, illegal, unauthorized, or in the Company’s
discretion is imprudent or is otherwise impracticable for any reason, that the
Company may, in its discretion, either deem the Award to be a cash award of
equivalent cash value or may direct the sale of all Stock subject to the Award
and settle the Award in cash locally with the Holder.
5.6    Delivery of Certificates. Subject to Section 4, upon the vesting of the
Award, in whole or in part, the Company shall deliver or cause to be delivered
one or more certificates representing the number of vested





--------------------------------------------------------------------------------





shares of Stock. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery, except as otherwise provided in
Section 4.
5.7    Award Confers No Rights to Continued Employment. The granting of this
Award does not entitle the Holder to any award other than that specifically
granted under the Plan, nor to any future awards or under the Plan or any
similar plan. The Award does not become part of the contract of employment any
other employment relationship with the Holder’s employer, and the Award is not a
guarantee of continued employment. Moreover, the Award or any future awards do
not become a term or condition of employment. The Holder understands and accepts
that the awards granted under the Plan are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate the Plan
and/or the Holder's participation therein, at any time, at the Company’s sole
discretion and without notice. The benefits and rights provided under the Plan
are not, and should not be considered part of the Holder’s salary or
compensation for purposes of any other calculation, including calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind, except as
required by applicable law. The Holder hereby waives any and all rights to
compensation or damages as a result of the termination of employment with the
Company for any reason whatsoever insofar as those rights result or may result
from: (a) the loss or diminution in value of any rights under the Plan; or (b)
the Holder ceasing to have any rights under, or ceasing to be entitled to any
rights under, the Plan as a result of such termination.
5.8    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award
and, notwithstanding the default vesting treatment described above, to determine
to provide for either continued vesting or accelerated vesting of all or a
portion of this Award in the cases of the Holder’s death, Disability or
Retirement. Administration of the Awards has been delegated to the Company. Any
interpretation, determination or other action made or taken by the Board or the
Committee, or the Company as its delegate, regarding the Plan or this Agreement
shall be final, binding and conclusive.
5.9    Incorporation of the Plan. The Plan, as it exists on the date of this
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and this Agreement shall be subject to all
terms and conditions of the Plan and any subsequent amendments to the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control. The Holder hereby
acknowledges receipt of a copy of the Plan.
5.10    Value of Common Stock. The Company makes no representation as to the
value of the Award. The Company is not responsible for any fluctuations in the
value of the Common Stock.
5.11    Investment Representation. The Holder hereby represents and covenants
that (a) any Stock acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such Stock shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any shares hereunder or (y) is true
and correct as of the date of any sale of any such Stock, as applicable. As a
further condition precedent to the delivery to the Holder of any Stock subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Stock and, in connection therewith, shall execute any documents which the
Board or any committee authorized by the Board shall in its sole discretion deem
necessary or advisable.
5.12    Notices and Electronic Delivery. The Company may, in its sole
discretion, deliver any documents (other than certificates), notices or other
communications related to the Award and the Holder’s participation in the Plan
by electronic means. The Holder hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
Any documents, notices or other communications which are not delivered
electronically pursuant to this section shall be in writing and shall be deemed
to have been duly given when received, if delivered personally, or when mailed,
if sent by first class mail, postage paid, addressed as follows:





--------------------------------------------------------------------------------







(a)
    if to the Company or the Committee, to the attention of the Vice President,
Total Rewards, Owens Corning World Headquarters, One Owens Corning Parkway,
Toledo, Ohio 43659, or to the attention of such other person or at such other
address as the Company, by notice to the Holder, may designate in writing from
time to time, and



(b)
if to the Holder, at his address as shown on the records of the Company, or at
such other address as the Holder, by notice to the Company, may designate in
writing from time to time.



5.13    Miscellaneous.
(a)    Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Holder, acquire any right hereunder in accordance
with the Plan.


(b)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one Agreement.


(c)    Entire Understanding. The Plan and this Agreement constitute the entire
agreement and understanding between the parties with respect to the matters
described herein and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the parties with respect to such
subject matter; provided, however, that the covenants contained in Section 5.2
shall complement and shall be in addition to, and shall not supersede similar
covenants made by Holder to the Company or any Subsidiary in the
Agreement-Protection of Owens Corning Proprietary Interests or the Intellectual
Property Agreement if Holder has executed such an agreement.


(d)    Modification. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.


(e)    Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.


(f)    Fees and Expenses; Legal Compliance. The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.


(g)    Governing Law. This Agreement shall be governed and construed and the
legal relationships of the parties determined in accordance with the laws of the
State of Delaware without reference to principles of conflict of laws.


(h)    Data Privacy. By signing this Agreement, including by way of electronic
acceptance by means acceptable to the Company of the Agreement, the Holder
explicitly consents to the collection, processing, and transfer (electronically
or otherwise) of personal data by the Company, the Holder’s employer, and any
third parties as necessary. Moreover, the Holder explicitly acknowledges and
agrees that personal data (including but not limited to Holder’s name, home
address, telephone number, employment status, tax identification number, and
data for tax withholding purposes) may be transferred to third parties assisting
the Company with the implementation of the Plan. The Holder expressly authorizes
such transfer to and processing by third parties. Furthermore, the Holder
explicitly consents to the transfer of the Holder’s personal data to countries
other than his or her country of employment. The Company will take reasonable
measures to keep the Holder’s personal data private, confidential, and accurate.
The Holder may obtain details with respect to the collection and transfer of his
or her personal data in relation to the Plan participation and may also request
access to and updates of such personal data, if needed, by contacting his or her
local Human Resources contact.





--------------------------------------------------------------------------------







(i)    Award Subject to Clawback. The Holder hereby acknowledges that this Award
is subject to forfeiture, recovery by the Company or other action pursuant to
any clawback or recoupment policy which the Company may adopt and maintain from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


5.14    Provisions Relating to Non-U.S. Jurisdictions.
(a)    Local Compliance. The Holder remains personally responsible for any local
compliance requirements resulting from his or her receipt, ownership, and
subsequent sale of Common Stock, as well as the transfer of funds abroad, the
making of a foreign investment, and the opening or use of a U.S. brokerage
account in relation to his or her receipt of Common Stock.


(b)    Exchange Rate Fluctuation. The Company is not responsible for any foreign
exchange fluctuations between the Holder’s local currency and the U.S. dollar.


(c)    Language Translation. To the extent that the Holder has been provided
with a translation of this Agreement, the English language version of this
Agreement shall prevail in case of any discrepancies or ambiguities due to
translation.
    


________________________________
Sign Name


________________________________
Print Name


________________________________
Date




    







